                                                                    JS-6
 1 .
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9
10 INDUSTRY ADVANCED                       Case No. CV 17-4962-GW-RAOx
11 TECHNOLOGIES,
   corporation,
                 INC., a California

12            Plaintiff,                   JUDGMENT IN FAVOR OF
13                                         PLAINTIFF INDUSTRY ADVANCED
       v.                                  TECHNOLOGIES, INC. AGAINST
14                                         DEFENDANT JAMES VETKOS AND
15 MATTHEWS       STUDIO EQUIPMENT,        PROGRESSIVE
   INC., a California corporation;         MANUFACTURING
16 PROGRESSIVE       MANUFACTURING,
   a sole proprietorship; McCANTS
17 INDUSTRIES,     INC., a California
   corporation; JAMES VETKOS, an
                                           Judge: Hon. George Wu
                                           Courtroom: 9D
18 individual, and DOES 2-10, inclusive.   Hearing Date: January 7, 2019
19            Defendants.                  Time: 8:30 a.m.

20
21
22
23
24
25
26
27
28
                                          1
                                 [PROPOSED] JUDGMENT
1          This action came before the Court, on January 7, 2019, Hon. George Wu,
2 District Judge presiding, on Plaintiff Industry Advanced Technologies, Inc.’s
3 Application for Entry of Default Judgment against Defendants James Vetkos and
4 Progressive Manufacturing (“Defendants”). Defendants did not appear or respond.
5 Upon the evidence presented having been fully considered, the issues having been
6 duly heard and written decisions having been duly rendered,
7
           IT IS ORDERED AND ADJUDGED that judgment shall be entered in favor
8
     of the Plaintiff and against Defendants James Vetkos and Progressive
9
     Manufacturing, jointly and severally, in the following amounts:
10
11         For disgorgement of profits: $53,981.
12         For costs: $2,064.24.
13
14         DATED: January 25, 2019
15                                             _________________________
16                                                 GEORGE H. WU,
17                                                 United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                            2
                                   [PROPOSED] JUDGMENT
